 


110 HR 2298 IH: To amend the Internal Revenue Code of 1986 to make geothermal heat pump systems eligible for the energy credit.
U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2298 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2007 
Mr. Gordon of Tennessee (for himself, Mr. Cooper, and Ms. Loretta Sanchez of California) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make geothermal heat pump systems eligible for the energy credit. 
 
 
1.Geothermal heat pump systems treated as energy property 
(a)In generalSubparagraph (A) of section 48(a)(3) is amended by striking or at the end of clause (iii), by inserting or at the end of clause (iv), and by adding at the end the following new clause: 
 
(v)equipment which uses the ground or ground water as a thermal energy source to heat a structure or as a thermal energy sink to cool a structure,. 
(b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
 
